THE THIRTEENTH COURT OF APPEALS

                                    13-17-00319-CV


                          IN THE MATTER OF D.M., A CHILD


                                   On Appeal from the
                     449th District Court of Hidalgo County, Texas
                             Trial Cause No. J-0153-16-K


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.      Costs of the appeal are adjudged against

appellant, although he/she is exempt from payment due to his/her inability to pay costs.

      We further order this decision certified below for observance.

January 18, 2018